ACCEPTED
                                                                                           03-15-00232-CR
                                                                                                   7434280
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     10/19/2015 1:52:08 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                 03-15-00232-CR

 ALICIA NICOLE PEREZ,                     §           IN THE         FILED IN
     Appellant                            §                   3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
 VS.                                      §           THIRD COURT
                                                              10/19/2015 1:52:08 PM
                                          §                       JEFFREY D. KYLE
 STATE OF TEXAS,                          §           OF APPEALS       Clerk
   Appellee

  APPELLANT’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Alicia Nicole Perez, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant’s briet pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the   207th   Judicial District Court of Comal
           ~County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. ALICIA
            NICOLE PEREZ, and numbered CR2012-603.

      3.    Appellant was convicted of possession of a controlled substance.

     4.     Appellant was assessed probated sentence of four years.

     5.     Notice of appeal was given on 4/22/2015.

     6.     The clerk’s record was filed on 6/12/2015; the reporter’s record was
            filed on 7/17/2b15.

     7.     The appellate brief was due on 9/16/2015.

     8.     Appellant requests an extension of time of 15 days from October 16,
            2015, to November 2, 2015.
       9.    Two prior extensions have been received in this cause.

       10.   Defendant is currently free on bond.

       11.   Appellant relies on the following facts as good cause for the requested
             extension:

             Counsel just completed and filed a brief on September 28, 2015 in the
             Fourth Court of Appeals, No. 04-15-00204-CR, Robert Rodriguez v.
             State of Texas, and due to this, as well daily court appearances and
             trial preparation, was unable to finish the instant brief


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Third Motion To Extend Time to File Brief, and for such other and

further relief as the Court may deem appropriate.


                                      Respectfully submitted,

                                      Schoon Law Firm, P.C.
                                      200 N. Seguin Avenue
                                      New Braunfels, Texas 78130
                                      Tel: (830) 627-0044
                                      Fax: (830) 620-5657
                                      susan@~schoonIawfirm.com


                                      By:_________________
                                        Susan Schoon
                                        State Bar No. 24046803
                                        Attorney for Appellant
                        CERTIFICATE OF SERVICE

      This is to certify that on October 19, 2015 a true and correct copy of the

above and foregoing document was sewed on the District Attorney’s Office, Comal

County, Texas by fax to 830-608-2008.

                                        &2v~             tzc
                                    Susan Schoon